                   Case
                 Case    21-1097, Document
                      1:20-cv-03281-AJN    51, 07/15/2021,
                                        Document   41 Filed3138479,
                                                             07/15/21Page1
                                                                       Pageof11of 1 N.Y.S.D. Case #
                                                                                    20-cv-3281(AJN)


                                   UNITED STATES COURT OF APPEALS
                                                 FOR THE
                                            SECOND CIRCUIT
                               ____________________________________________

               At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
      the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
      the 15th day of July, two thousand twenty-one,

      ____________________________________

      BYD Company Ltd.,                                         ORDER
                                                                Docket No. 21-1097
      lllllllllllllllllllllPlaintiff - Appellant,

      v.

      Vice Media LLC,
                                                                                              Jul 15 2021
      lllllllllllllllllllllDefendant - Appellee.
      _______________________________________

              This appeal was withdrawn subject to reinstatement upon terms agreed to by the parties.

              Counsel for the Appellant has submitted a timely notice of reinstatement.

              IT IS HEREBY ORDERED that the appeal is reinstated.

                                                            For The Court:
                                                            Catherine O'Hagan Wolfe,
                                                            Clerk of Court




CERTIFIED COPY ISSUED ON 07/15/2021
